AMENDMENT TO EMPLOYMENT CONTRACT OF L. D. JORNDT:

Pursuant to the authority and direction of the Board of Directors of Walgreen
Co., upon execution by the respective parties of the following Consulting and
Non-Competition Agreement, the terms and conditions of such Agreement shall
carry out certain terms of, shall serve as an amendment to, and shall ultimately
supersede the Employment Agreement between L. Daniel Jorndt and Walgreen Co.
dated October, 1988 (as amended):

CONSULTING AND NON-COMPETITION AGREEMENT

THIS AGREEMENT, dated this 10th day of October, 2002, by and between WALGREEN
CO., an Illinois corporation (the "Company"), and L. Daniel Jorndt of
Northbrook, Illinois (the "Consultant").

WITNESSETH:

WHEREAS, the Consultant has been continuously in the employ of the Company since
1963 and is presently serving as Chairman of the Board of the Company;

WHEREAS, the Company desires that, if the Consultant remains in its employ until
his Retirement Date (defined below), the Consultant shall during the ensuing
three years be available to the Company for advice and counsel as reasonably
requested; and

WHEREAS, upon the terms and conditions hereinafter set forth, the Consultant is
willing to enter into this Agreement:

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements of the parties herein contained, it is hereby agreed as follows:

1. Retirement Date. The term "Retirement Date," as used in this Agreement, means
the "pay through date" as shall be designated on the Company’s payroll records.

2. Employment through Retirement Date. Until his Retirement Date, the Consultant
shall continue in the employ of the Company, and he shall devote substantially
his entire business time and attention to the business and affairs of the
Company and its subsidiaries and shall perform such duties as reasonably may be
assigned by the Board of Directors.

3. Consulting Period Duties. The Consultant agrees that, for a period of three
years from and after his Retirement Date (the "Consulting Period"), he will be
available at reasonable times and upon reasonable notice by the Company for
consultation with the Company’s Board of Directors, the Company’s Chief
Executive Officer and/or other senior personnel of the Company and for
performing special services for the Company that are commensurate with the
Consultant’s experience and skills.

4. Consulting Period Compensation. As compensation for such services and for the
Consultant’s compliance with the other terms and conditions of this Agreement,
the Company agrees to pay to the Consultant a sum equal in the aggregate to 150%
of the annualized rate of base salary applicable to the Consultant immediately
prior to his Retirement Date, to be paid in equal monthly installments over the
36-month Consulting Period. The Consultant shall also be entitled to the use of
office space and administrative assistance during the Consulting Period, for
purposes of performing consulting services hereunder, for purposes of handling
residual Company business relating to his former role as Chairman, and for
purposes of conducting reasonable personal business. In addition, the Company
shall reimburse the Consultant for all reasonable travel and other business
expenses incurred by the Consultant in connection with performance of the
services under this Agreement, in accordance with the Company’s business expense
reimbursement policies and procedures.

5. Employee/Retiree Benefits. Following the Retirement Date, the Consultant
shall no longer serve as an employee of the Company, and, as such, he shall no
longer be eligible to participate as an employee in the employee benefit plans
and programs of the Company. Nevertheless, neither his consultant status nor the
compensation to be provided under this Agreement shall alter the benefits to
which the Consultant may be entitled as a retiree under any Company benefit plan
or program.

6. Restrictive Covenants. During the Consulting Period, the Consultant shall
continue to be subject to all confidentiality and related obligations to which
he has been subject as an executive of the Company. The Consultant further
agrees that, during the Consulting Period and for 12 months thereafter:

 a. he will not, directly or indirectly, whether as principal, agent, partner,
    officer, director, employee, consultant, stockholder of in excess of 1/2 of
    1% of the outstanding stock, or member, engage in any business or activity
    which, in the opinion of the Board of Directors of the Company, shall be
    competitive with or adverse to the interests of any business conducted by
    the Company or any of its subsidiaries, except with the prior written
    consent of the Board of Directors of the Company; and
    
 b. he will not, directly or indirectly, either on his own behalf or on behalf
    of any other person, firm or corporation, employ, or attempt to employ or
    assist anyone else in attempting to employ any person who is at such time or
    who was within the six-month period immediately prior to such time in the
    employ of the Company or any subsidiary of the Company.

The Consultant acknowledges and agrees that the Company would be damaged
irreparably if any provision under this Section 6 were breached by him, and
money damages would be an inadequate remedy for any such nonperformance or
breach. Accordingly, the Company, in order to protect its interests, may pursue,
in addition to other rights and remedies existing in its favor, an injunction or
injunctions to prevent any breach or threatened breach of any of such provisions
and to enforce such provisions specifically.

7. Early Termination of Agreement. This Agreement shall terminate prior to the
commencement of the Consulting Period if, prior to the Consultant's Retirement
Date, he shall voluntarily leave the employ of the Company or shall be
discharged from his employment for any reason that would fall within the
definition of "Cause" under the Employment Agreement between the Consultant and
the Company dated October, 1988 (as amended) (the "Employment Agreement"). In
such event, the parties obligations under this Agreement shall not go into
effect; provided that the Consultant’s obligations under Section 6 hereof shall
still apply and shall remain in effect for what would have been the full
Consulting Period and for 12 months thereafter. This Agreement may also be
terminated under the following circumstances:

 a. The Company may terminate this Agreement during the Consulting Period if the
    Consultant materially breaches his obligations hereunder, in which case the
    Company’s obligations under Section 4 hereof shall cease as of the effective
    date of termination, and the Consultant’s obligations under Section 6 hereof
    shall remain in effect for what would have been the duration of the
    Consulting Period and for 12 months thereafter.
    
 b. If, before or after his Retirement Date, the Consultant should by reason of
    physical disability be unable to perform his duties hereunder, the Company
    shall be obligated to commence, or complete, as may be applicable, the
    payments specified in Section 4 hereof; provided that the Consultant shall
    be obligated to resume such duties if he recovers from such disability prior
    to the end of the Consulting Period.
    
 c. If, before or after his Retirement Date, the Consultant should die, the
    Company shall thereafter be obligated to commence, or complete, as may be
    applicable, payments to the beneficiary of the Consultant, hereinafter
    named, in sums equal to one-half of the amounts which the Consultant would
    have received, if living, as specified in Section 4 hereof.
    
 d. If the Company affirmatively discontinues this consulting arrangement for
    any reason other than those covered in the remainder of this Section 7, then
    the Consultant shall be entitled to be paid the remainder of the payments
    specified in Section 4 hereof, in one lump sum, without discount.

8. Independent Contractor Relationship. The Consultant understands and agrees
that, during the Consulting Period, he shall serve as an independent contractor
of the Company, the Company will not withhold any income or other taxes from the
amounts paid to the Consultant hereunder, and the Consultant is responsible for
paying his own income, social security, Medicare and other applicable taxes.

9. Integration. This Agreement is in full satisfaction of the Company’s
obligations concerning this consulting arrangement under the Employment
Agreement or otherwise, and this Agreement supersedes the Employment Agreement
as of the date the Consultant ceases to serve as Chairman of the Company. This
Agreement also supersedes any other prior understandings and agreements between
the parties concerning the subject matter hereof. This Agreement may not be
changed or terminated orally, and no change, termination or attempted waiver of
any of the provisions hereof shall be binding unless in writing and signed by
the party against whom the same is sought to be enforced.

10. Assignability; Binding Effect. The Consultant may not assign or delegate
this Agreement or any of his rights or obligations under this Agreement without
the prior written consent of the Company. Subject to the preceding sentence,
this agreement shall be binding upon the parties hereto and the corporate
successors and assigns of the Company.

11. Governing Law. This Agreement shall be interpreted according to the laws of
the State of Illinois.

 

IN WITNESS WHEREOF, the parties have duly executed this agreement the day and
year first above written.

WALGREEN CO.

 

By:/s/ Dana I. Green                                 /s/ L. Daniel Jorndt

           Dana I. Green, Vice President          L. Daniel Jorndt

Attest:

 

/s/ Julian A. Oettinger

Julian A. Oettinger, Secretary

 

BENEFICIARY DESIGNATION

 

The undersigned L. Daniel Jorndt, as the Consultant in the attached Agreement,
hereby designates _____________________________________ as his beneficiary under
the provisions of Section 7(c) thereof. The undersigned further reserves the
right to change beneficiaries or successor beneficiaries from time to time
during the term of the Agreement.

Dated this ______ day of ____________________, 2002.

 

 

__________________________

L. Daniel Jorndt